        Case 1:20-cr-00039-ER Document 27
                                       26 Filed 06/16/20
                                                06/13/20 Page 1 of 2




MATTHEW J. KLUGER
ATTORNEY AT LAW

                                                              888 GRAND CONCOURSE, SUITE 1H
                                                              BRONX, NEW YORK 10451
                                                              (718) 293-4900 • FAX (718) 618-0140
                                                              www.klugerlawfirm.com

                                                              June 13, 2020


By ECF
Honorable Edgardo Ramos                                                                            X
U.S. District Judge
Southern District of New York
40 Foley Square
New York, N.Y. 10007
                                                                                      6/16/2020
        Re:      United States v. Angela Rodriguez
                 20 Cr. 39 (ER)

Dear Judge Ramos:

        I represent Angela Rodriguez in the above-referenced matter. With the consent of
Pretrial Services Officer Keyana Pompey, and A.U.S.A. Samuel Rothschild who defers to
the position of Pretrial Services, I write now seeking permission for Ms. Rodriguez to
travel to Miami, Florida from June 24, 2020 to June 30, 2020 for a medical procedure.

        Bail in this matter was set by Magistrate Judge Katharine H. Parker on November
14, 2019. One of the conditions of her bail was that Ms. Rodriguez’s travel be limited to
the Southern and Eastern Districts of New York. Prior to her arrest, Ms. Rodriguez had
an elective surgical procedure which led to complications and a short period of
hospitalization. She is currently experiencing discomfort and other complications from
the procedure and has made tentative arrangements to have surgery done in Miami on the
dates requested herein to hopefully correct these surgical complications.

        Accordingly, Ms. Rodriguez seeks permission from the Court to temporarily
modify her bail and allow her to travel from Newark Airport in the District of New Jersey
to the city of Miami in the Southern District of Florida from June 24, 2020 to June 30,
2020.1 Although Officer Pompey has no objection to this request, she also asks (without
objection) that the Court require Ms. Rodriguez to comply with all CDC safety
guidelines, which include wearing a mask, washing her hands, and social distancing
whenever practicable.

        Thank you.




1
  Should the Court grant this request, Ms. Rodriguez will provide additional address and contact
information to Officer Pompey.
      Case 1:20-cr-00039-ER Document 27
                                     26 Filed 06/16/20
                                              06/13/20 Page 2 of 2




                                         Respectfully,

                                         /s/ Matthew J. Kluger
                                         Matthew J. Kluger, Esq.
                                         Attorney for Angela Rodriguez



cc:   PTSO Keyana Pompey
      AUSA Samuel P. Rothschild
